Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Remarks
	This action is in response to communications filed on 01/06/2021, claim 1, 11 and 16 are amended per Applicant’s request. Therefore, claims 1-5, 8-17 and 19-21 are presently pending in the application and have been considered as follows.

Examiner Note
	In regards to the applicant’s amendments the examiner hereby withdraws his previous Drawing, and specification objections and the 35 USC 112(a) rejection.

Response to Arguments
	Applicant’s arguments, see page 8 of Applicant’s response, filed 01/06/2021,  with respect to the rejection(s) of claim(s) 1, 2, 4, 8, 9-12, 14, 16, 17 and 20 under 102 and claims 3, 5, 13, 15, 19 and 21 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendments to the claims has overcome the rejection on record. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9-12, 14, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110106954 A1 to Chatterjee et al (hereinafter “Chaterjee”) in view of US 20130038425 A1 to Sugiyama et al. (hereinafter “Sugiyama”).

 Claim 1
Chatterjee teaches a method performed by one or more processors, the method comprising:
providing content access information for accessing content from a first electronic device to a second electronic device, the content access information including at least one of the content to be output on an output device associated with the second electronic device or a reference to the content to allow the second electronic device to retrieve the content;  [e.g. Chatterjee; Para. 0029, 0034, 0061-0063 – herein Chatterjee discloses providing access to resources (e.g. content access information) in a sharing mode] and
wherein,… authorization information being secure information for authorizing the second electronic device to adjust a security state on the second electronic device.  [e.g. Chatterjee; Para. 0034, 0080-0083 – herein Chatterjee discloses sending password/credential information (e.g. authorization information for Bluetooth for instance) that lowers or remove security restrictions]

While Chatterjee teaches that authorization is provided and stored in a credential vault, para 0078 and fig. 5, Chatterjee does not appear to explicitly disclose that authorization information is included with the content access information:
“the content access information including authorization information.” 
however, Sugiyama teaches a system and method of including pin numbers (e.g. authorization information) embedded in command messages which further includes the content (e.g. content access information). This information can be provided over a Bluetooth connection. See Para. 0043-0048:

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, the feature above in the invention as disclosed by Chatterjee . The inclusion of authorization information within messages containing content ensures that the source is authorized and authenticated throughout the session and improves the security of the interaction. 
Claim 2
Chatterjee teaches the method of claim 1, wherein the secure information for authorizing the second electronic device to adjust the security state on the second electronic device includes information for causing the second electronic device to transition from a higher level security state to a lower level security state.  [e.g. Chatterjee; Para. 0034, 0080-0083 – herein Chatterjee discloses the password/credential information includes instructions for lowering or removing security restrictions.]

Claim 4
Chatterjee teaches the method of claim 1, further comprising: establishing a trusted relationship between the first electronic device and the second electronic device.   [e.g. Chatterjee; Para. 0070, 0078 – Chaterjee discloses a Bluetooth handshaking procedure and a credential vault(e.g. trusted relationship). The examiner notes an inherent feature of the Bluetooth handshaking procedure is the establishment of a trusted relationship.]

Claim 8
Chatterjee teaches the method of claim 1, further comprising: receiving a command on the first electronic device to output the content on the output device associated with the second electronic device, wherein the content access information is provided from the first electronic device to the second electronic device in response to receiving the command to output the content on the output device associated with the second electronic device.   [e.g. Chatterjee; Para. 0030, 0033 – herein Chatterjee discloses receiving input on data being shared.]

Claim 9
Chatterjee teaches the method of claim 8 wherein the command is received on the first electronic device via a user interface of the first electronic device.  [e.g. Chatterjee; Para. 0030, 0033, 0039, 0098 –Chatterjee discloses a User Interface.]

Claim 10
Chatterjee teaches the method of claim 8, further comprising, prior to receiving the command to output the content on the output device associated with the second electronic device: displaying one or more selectable content viewing options on the first electronic device including a selectable option to output the content on the output device associated with the second electronic device.  [e.g. Chatterjee; Para. 0029, 0032, 0033, 0064 – Chatterjee discloses the user selecting content to be displayed (e.g. viewing options).]

Regarding claims 11, 12, 14, 16, 17 and 20 they are manufacture and device claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Claims 3, 5, 13, 15, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chatterjee and Sugiyama in view of Official Notice


Claims 3
Chatterjee and Sugiyama teaches the method of claim 2:
wherein the higher level security state is a locked state and the lower level security state is an unlocked state, and wherein the locked state is a state in which one or more features of the second electronic device are disabled and in which…the second electronic device to transition the second electronic device from the locked state to the unlocked state.; [e.g. Chatterjee; Para. 0034, 0070, 0078, 0080-0083 – Chatterjee discloses the password/credential information includes instructions for lowering or removing security restrictions (e.g. transition from a locked state (e.g. more secured state) to unlock state (e.g. less secured state)).]

While Chatterjee and Sugiyama teaches the method of claim 2 and the credentials being associated with a Bluetooth handshake procedure between the two devices Chatterjee fails to explicitly teach that “authentication information may be input into the second electronic device to transition the second electronic device from the locked state to the unlocked state.” 

However, the examiner takes official notice that it is well known to one of ordinary skill in the art that inputting a pin (e.g. authentication information) into both devices while paring them during a Bluetooth handshake negotiation is a well-known and conventional technique to 

Claims 5
While Chatterjee teaches the method of claim 4 and a Bluetooth handshake procedure between the two devices Chatterjee fails to explicitly teach that “establishing the trusted relationship in response to receiving input on the first electronic device and on the second electronic device, the input instructing the first electronic device and the second electronic device to establish the trusted relationship.” 

However, the examiner takes official notice that it is well known to one of ordinary skill in the art that inputting a pin (e.g. authentication information) into both devices while paring them during a Bluetooth handshake negotiation is a well-known and conventional technique to be used to authenticate and authorize intent from both devices and establishes a trusted relationship in response. Therefore, to one of ordinary skill in the art it would have been obvious that entering the authentication information into the both device, such as a pin, can be used as the conventional trusted relationship technique of Chatterjee and Sugiyama because of the 

Regarding claims 13, 15, 19 and 21 they are manufacture and device claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432